Exhibit 99.1 Feb. 25, 2016 Gregory Panagos Vice President, Investor Relations 856-566-4005 gregory.panagos@amwater.com Maureen Duffy Vice President, Communications 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS 2-END RESULTS · Fourth quarter 2015 diluted earnings per share from continuing operations increased 5.8 percent to 55 cents compared to the fourth quarter 2014 · 2015 diluted earnings per share from continuing operations increased 10.5 percent to $2.64 compared to full year 2014 o 2015 adjusted diluted earnings per share from continuing operations increased 8.6 percent · Company affirms 2016 earnings guidance from continuing operations of $2.75 to $2.85 per diluted share VOORHEES, N.J., Feb. 25, 2016 – American Water Works Company, Inc. (NYSE: AWK) today reported results for the quarter and year ended Dec. 31, 2015. “This past year was one of continued strong growth for American Water and outstanding execution by our employees,” said Susan Story, president and CEO of American Water. “Our results were strong, with adjusted earnings per diluted share increasing 8.6 percent, just above the midpoint of our long-term growth outlook of seven to 10 percent. And we invested more capital in our water and wastewater systems than any year in the company’s 130-year history, all to provide safe, clean, reliable and affordable service to our customers. “Through acquisitions and organic growth, we added and have pending nearly 42,000 customers in our regulated service areas. At the same time, we continued to make improvements in O&M efficiency, allowing us to keep our services affordable. Our Market-based businesses also grew substantially with the Keystone acquisition, the addition of Vandenberg Air Force Base to Military Services and contract growth in our Homeowner Services business,” added Story.
